RICE, Chief District Judge,
dissenting:
An IJ’s credibility determinations deserve substantial deference and “only the most extraordinary circumstances will justify overturning an adverse credibility determination.” Shrestha v. Holder, 590 F.3d 1034, 1041 (9th Cir. 2010) (quoting Jibril v. Gonzales, 423 F.3d 1129, 1138 n.1 (9th Cir. 2005) (internal quotation marks omitted)). These “findings of fact are conclusive unless any reasonable adjudicator would be compelled to conclude to the contrary.” Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014) (quoting Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003)); see also 8 U.S.C. § 1252(b)(4)(B).
First, the majority finds that Petitioners were not given an opportunity to explain the discrepancy regarding the number of times Edvard was beaten. Laura testified that Edvard’s schoolmates beat him more than fifty times during a twenty month period, while Edvard testified that he was beaten less than twenty times. Each testified in front of the other and the discrepancy was clear and apparent. Indeed, Petitioners describe the testimony as “admittedly very different.” Petitioners do not appeal on the ground that they were not given a greater opportunity to explain, but rather only dispute that their very different testimony could support an adverse credibility finding. Petitioners argue that each heard the others’ testimony and that fact alone shows that each was being completely honest, that twenty beatings would seem like fifty to a concerned mother, and that Laura’s alleged embellishment has no effect on the fact that they suffered persecution.. The IJ committed no procedural irregularity and this inconsistency is substantial evidence that supports an adverse credibility determination. See 8 U.S.C. § 1158(b)(l)(B)(iii).
Second, the majority finds that the IJ did not explain her rejection of Laura’s justification as to why the records showed she voluntarily resigned from her employment. Laura testified she was fired due to her employer’s fear of retribution from the individual whom Laura confronted to thwart election fraud. However, a copy of a contemporaneous employment record and *534a- subsequent letter from Laura’s former boss directly contradict Laura’s testimony and represent that she voluntarily quit. While Laura testified that it is a former Soviet era custom for employers to instruct their employees to agree to the termination and feign voluntary resignation, the records she submitted do not compel a diametrically opposite conclusion. The IJ explained that Laura provided a “feeble explanation” in contrast with conflicting documentary evidence. See 8 U.S.C. § 1158(b)(l)(B)(iii). Because this inconsistency finding is supported by substantial evidence, Bhattami’s two-step analysis ends and we must “defer to the IJ and BIA’s adverse credibility determination.” Bhattarai v. Lynch, 885 F.3d 1037, 1042-43 (9th Cir. 2016). No further explanation from the IJ is necessary.
Third, relying on Yeimane-Berhe v. Ashcroft, 393 F.3d 907, 911-12 (9th Cir. 2004), the majority concludes that Edvard’s counterfeit birth certificate cannot support an adverse credibility finding because there was no evidence that Petitioners knew it was counterfeit. In Yeimane-Berhe, a pre-Real ID Act case, this Court stated that “ [although the use of a fraudulent document may, considering the totality of the record, lend support to an adverse credibility finding, Yeimane-Berhe’s submission of an allegedly fraudulent document alone is not substantial evidence that she lacks credibility.” Id. at 911 (emphasis added). In Yeimane-Berhe, unlike here, nothing else in the record suggested Yeimane-Berhe was not credible. See id In this case, 'considering the IJ’s other adverse credibility findings grounded on Petitioners’ multiple inconsistencies, I would hold that the use of a fraudulent document “may”—and, in this case, does—lend support to the IJ’s credibility determination. See id
Fourth, the majority finds that the IJ did not give Petitioners notice or an opportunity to present other corroborative evidence before making an adverse credibility determination concerning other aspects of Petitioners’ testimony. Petitioners do not raise this issue in their appeal, but rather argue that the weight of their corroborative evidence supports their claims. Substantial evidence supports the IJ’s decision. This finding is conclusive unless any reasonable adjudicator would be compelled to conclude to the contrary. Jiang, 754 F.3d at 738 (Petitioner “must establish that the evidence not only supports that conclusion, but compels it.”) (quoting Farah, 348 F.3d at 1156).
For the foregoing reasons, I respectfully dissent and would deny the petition.